Exhibit 10.2

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT, dated as of June 12, 2003, by and among VIA Wireless LLC, a
California limited liability company (“Seller”), GoldenState Towers, LLC, a
Delaware limited liability company (“Purchaser”), and Commonwealth Land Title
Company (the “Escrow Agent”, and together with Seller and Purchaser, the
“Parties”).

 

WHEREAS, Seller and Purchaser have entered into the Asset Purchase Agreement,
dated as of the date hereof (the “Purchase Agreement”; capitalized terms not
defined herein shall have the meaning ascribed to them in the Purchase
Agreement);

 

WHEREAS, pursuant to Section 2.2(a) of the Purchase Agreement, simultaneously
with the execution of this Agreement, an amount equal to $575,000 is required to
be deposited by Purchaser with the Escrow Agent as a deposit against the
Purchase Price (such amount, plus any earnings from investment in accordance
with Section 2.2(a) of the Purchase Agreement, the “Escrow Deposit”);

 

WHEREAS, pursuant to Section 2.2(b) of the Purchase Agreement, at Closing,
Purchaser shall deposit with the Escrow Agent as security for the payment
obligations of Seller (if any) under Section 9.4 and Article 11 of the Purchase
Agreement, an amount, that when added to the Escrow Deposit shall be equal to
ten percent (10%) of the Adjusted Purchase Price; and

 

WHEREAS, the Escrow Agent is willing to hold the Escrow Deposit and the
Holdback, in accordance with the provisions of this Agreement and to act as
escrow agent hereunder.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived herefrom
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

 

1.                                       Deposits into Escrow.

 


(A)                                  DEPOSIT OF THE ESCROW DEPOSIT


 

Simultaneously with the execution of this Agreement, Purchaser has deposited
$575,000 with the Escrow Agent as a deposit against the Purchase Price by
transferring funds to Bank of America, Account No.12352-20225, for credit to the
account of the Escrow Agent, Escrow No. SFO-03-003932 (the “Escrow Account”),
Attention:  Linda Rae Paul, receipt of which is hereby acknowledged by the
Escrow Agent.

 

--------------------------------------------------------------------------------


 


(B)                                 DEPOSIT OF ADDITIONAL AMOUNT AT CLOSING


 

The Escrow Agent shall notify Purchaser and Seller in writing of its receipt
from Purchaser of the additional funds described in Section 2.2(b) of the
Purchase Agreement to fund the Holdback, within one day Business Day of the
receipt of such funds.

 

2.                                       Release of Escrow Deposit Prior to
Closing.

 


(A)                                  RETURN OF ESCROW DEPOSIT TO PURCHASER


 

If the Purchase Agreement is terminated pursuant to Section 12.1(a) thereof, or
by Purchaser pursuant to Sections 12.1(c), 12.1(d) or 12.1(e) thereof, or if the
Closing does not occur by the Outside Date, Purchaser may deliver a notice in
the form of Exhibit A (the “Purchaser Disbursement Notice”) to Escrow Agent with
a copy to Seller.  Seller may object to the Purchaser Disbursement Notice by
delivering a notice of objection to Purchaser with a copy to Escrow Agent within
two Business Days following delivery of the Purchaser Disbursement Notice;
provided, that Seller may not object to a Purchaser Disbursement Notice in the
event that the Purchase Agreement is terminated by Purchaser pursuant to Section
12.1(c)(i) thereof.  If Seller does not object to the Purchaser Disbursement
Notice, or fails to deliver a timely notice of objection, Escrow Agent shall,
within four Business Days following delivery of the Purchaser Disbursement
Notice, disburse the Escrow Deposit to Purchaser in accordance with the
instructions set forth in the Purchaser Disbursement Notice.  If Seller delivers
a timely notice of objection to the Purchaser Disbursement Notice, the dispute
shall be submitted for resolution in accordance with Section 5, and Escrow Agent
shall disburse the Escrow Deposit pursuant to the award of the arbitrator or a
final, non-appealable court order enforcing such award

 


(B)                                 PAYMENT OF ESCROW DEPOSIT TO SELLER


 

If the Purchase Agreement is terminated by Seller pursuant to Sections 12.1(d)
or 12.1(e) thereof, Seller may deliver a notice in the form of Exhibit B (the
“Seller Disbursement Notice”) to Escrow Agent with a copy to Purchaser. 
Purchaser may object to the Seller Disbursement Notice by delivering a notice of
objection to Seller with a copy to Escrow Agent within two Business Days
following delivery of the Seller Disbursement Notice.  If Purchaser does not
object to the Seller Disbursement Notice, or fails to deliver a timely notice of
objection, Escrow Agent shall, within four Business Days following delivery of
the Seller Disbursement Notice, disburse the Escrow Deposit to Seller in
accordance with the instructions set forth in the Seller Disbursement Notice. 
If Purchaser delivers a timely notice of objection to the Seller Disbursement
Notice, the dispute shall be submitted for resolution in accordance with Section
5, and Escrow Agent shall disburse the Escrow Deposit pursuant to the award of
the arbitrator or a final, non-appealable court order enforcing such award.

 

2

--------------------------------------------------------------------------------


 

3.                                       Release of Holdback After Closing

 


(A)                                  ESCROW RELEASE DATE


 


(I)                                     SUBJECT TO SECTION 3(A)(II), ON THE
FIRST ANNIVERSARY OF THE CLOSING DATE (THE “ESCROW RELEASE DATE”), THE ESCROW
AGENT SHALL DISBURSE TO SELLER ALL FUNDS THEN REMAINING IN THE ESCROW ACCOUNT.


 


(II)                                  IF, ON THE ESCROW RELEASE DATE THERE IS
OUTSTANDING ANY INDEMNITY CLAIM (AS HEREINAFTER DEFINED) AND A COUNTER NOTICE
(AS HEREINAFTER DEFINED) RESPONDING TO SUCH INDEMNITY CLAIM, THE ESCROW AGENT
SHALL RETAIN THAT PORTION OF THE HOLDBACK EQUAL TO THE DISPUTED AMOUNT OF SUCH
INDEMNITY CLAIM, AND SHALL DISTRIBUTE TO SELLER THE REMAINING PORTION, IF ANY,
OF THE HOLDBACK ON THE NEXT BUSINESS DAY.  ANY AMOUNT RETAINED IN ACCORDANCE
WITH THE PRECEDING SENTENCE SHALL BE DISTRIBUTED WHEN SUCH INDEMNITY CLAIM HAS
BEEN RESOLVED AS PROVIDED IN SECTION 3(C), UNLESS PURCHASER AND SELLER ACTING
JOINTLY SHALL OTHERWISE DIRECT THE ESCROW AGENT TO DISTRIBUTE SUCH AMOUNT.


 


(B)                                 RELEASE UPON UNDISPUTED CLAIM


 

From time to time from the Closing Date to the Escrow Release Date, Purchaser
may give notice (each, a “Notice”) to Seller and the Escrow Agent specifying in
reasonable detail the nature and dollar amount of any claim (the “Claim Amount”)
for indemnification (each, an “Indemnity Claim”) that Purchaser may have under
Section 11.1 of the Purchase Agreement. Purchaser may make more than one
Indemnity Claim with respect to any underlying state of facts.  If Seller shall
not, within twenty (20) Business Days after its receipt of an Indemnity Claim
(the expiration of such twenty (20) Business Day period being herein called the
“Return Date”), have notified the Escrow Agent and Purchaser in writing that
Seller contests the merits or the amount of such Indemnity Claim, such notice to
specify in reasonable detail the basis and amount of such objection (a “Counter
Notice”), the Escrow Agent shall on the Business Day following the Return Date,
deliver to Purchaser, the lesser of (i) the Holdback and (ii) the Claim Amount
set forth in such Indemnity Claim.

 


(C)                                  RELEASE UPON RESOLUTION OF A CLAIM


 

If a Counter Notice shall have been filed in respect of an Indemnity Claim prior
to the Return Date applicable to such claim, the Parties shall have twenty (20)
Business Days from the date of receipt by Purchaser of such Counter Notice, or
such longer period as the Parties may agree upon, within which to resolve
privately such Indemnity Claim.  If the Parties are unable to reach a resolution
with respect to any Indemnity Claim, such Indemnity Claim shall be immediately
submitted to confidential binding arbitration pursuant to Section 5, and Escrow
Agent shall disburse the lesser of the Holdback and the amount so awarded
pursuant to the award of the arbitrator or a final, non-appealable court order
enforcing such award.

 

3

--------------------------------------------------------------------------------


 

4.                                       Notices to Escrow Agent.

 

Any notice or other communication delivered by Purchaser, on the one hand, and
Seller, on the other, to the Escrow Agent shall be concurrently delivered to
Seller, on the one hand, and Purchaser, on the other.  Any notice to the Escrow
Agent shall indicate by what means such notice has been sent to Purchaser or
Seller, as the case may be.

 

5.                                       ARBITRATION OF DISPUTES.

 


IN THE EVENT OF ANY DISAGREEMENT BETWEEN THE PARTIES UNDER THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION, A DISAGREEMENT UNDER SECTION 2 OR 3(C)), BUT
SUBJECT TO THE TWENTY (20) BUSINESS DAY PERIOD TO PRIVATELY RESOLVE A
DISAGREEMENT AS PROVIDED FOR IN SECTION 3(C), SUCH DISAGREEMENT SHALL BE
SUBMITTED TO BINDING ARBITRATION IN LOS ANGELES, CALIFORNIA, ADMINISTERED BY THE
AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN ACCORDANCE WITH AAA’S COMMERCIAL
ARBITRATION RULES (“AAA RULES”).  ANY DETERMINATION REACHED AS A RESULT OF SUCH
ARBITRATION SHALL BE FINAL AND BINDING AMONG THE PARTIES HERETO, AND SHALL BE
ENFORCEABLE BY ANY COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHOM
ENFORCEMENT IS SOUGHT.  ALL COSTS AND EXPENSES OF SUCH ARBITRATION SHALL BE
BORNE EQUALLY BY PURCHASER AND SELLER, PROVIDED, HOWEVER, THAT AS PART OF ANY
DETERMINATION THE ARBITRATOR SHALL HAVE THE AUTHORITY, BUT SHALL NOT BE
REQUIRED, TO ASSESS THE REASONABLE ATTORNEYS’ FEES AND OTHER REASONABLE COSTS
INCURRED IN CONNECTION WITH THE ARBITRATION AGAINST THE NON-PREVAILING PARTY IN
SUCH ARBITRATION.  THE PARTIES SHALL USE GOOD FAITH EFFORTS TO SELECT A SINGLE
ARBITRATOR WITHIN TEN (10) DAYS OF THE SUBMISSION OF THE DISPUTE TO ARBITRATION
HEREUNDER.  IF THE PARTIES FAIL TO AGREE ON A SINGLE ARBITRATOR DURING SUCH
10-DAY PERIOD, THEN EACH PARTY SHALL SELECT AN ARBITRATOR FROM THE APPROVED LIST
PROVIDED BY AAA, SUCH SELECTION TO BE MADE BY NOTIFICATION TO THE OTHER PARTY
GIVEN IN WRITING WITHIN TEN (10) DAYS OF THE SUBMISSION OF THE DISPUTE TO
ARBITRATION HEREUNDER (AND THE COSTS OF SUCH ARBITRATOR SHALL BE BORNE BY THE
PARTY SELECTING THE SAME EXCEPT AS OTHERWISE PROVIDED).  FAILURE OF A PARTY TO
GIVE NOTICE OF ITS SELECTION SHALL CAUSE THE SINGLE ARBITRATOR SELECTED BY THE
OTHER PARTY TO BE THE SOLE ARBITRATOR IN CONNECTION WITH THE APPLICABLE DISPUTE
HEREUNDER.  IF EACH PARTY DESIGNATES AN ARBITRATOR, THEN WITHIN TEN (10) DAYS
AFTER BOTH


 


4

--------------------------------------------------------------------------------



 


ARBITRATORS HAVE BEEN SO DESIGNATED, SUCH ARBITRATORS SHALL DESIGNATE A THIRD
ARBITRATOR FROM AN AAA APPROVED LIST.  IF THE FIRST TWO ARBITRATORS DO NOT
SELECT A THIRD ARBITRATOR DURING SUCH TIME PERIOD, THEN THE THIRD ARBITRATOR
WILL BE APPOINTED PURSUANT TO THE AAA RULES.  SUCH THIRD ARBITRATOR SHALL BE THE
SOLE ARBITRATOR OF THE DISPUTE AND THE DECISION OF SUCH ARBITRATOR HEREUNDER
SHALL BE CONCLUSIVE.  ANY ARBITRATOR SELECTED BY THE TWO (2) ARBITRATORS OR AAA
TO ARBITRATE A MATTER, AS APPLICABLE, SHALL BE A RETIRED JUDGE OR AN ATTORNEY
WITH AT LEAST TEN (10) YEARS OF EXPERIENCE IN THE WIRELESS COMMUNICATION
INDUSTRY.  THE ARBITRATOR SHALL BE LIMITED TO THE DETERMINATION OF THE PARTIES
RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND, TO THE EXTENT NOT
INCONSISTENT HEREWITH, APPLICABLE LAW, AND TO AWARD RELIEF IN ACCORDANCE
THEREWITH.  THE ARBITRATOR SHALL HAVE THE RIGHT TO DETERMINE THE EXTENT OF
DISCOVERY.  EACH PARTY AGREES THAT AT THE TIME OF ANY ARBITRATION UNDER THIS
SECTION IT WILL DISCLOSE TO THE OTHER PARTY THE EXISTENCE AND SUBSTANCE OF ANY
AGREEMENT IT MAY HAVE WITH AAA.  IN THE EVENT THAT THE ESCROW AGENT IN GOOD
FAITH IS IN DOUBT AS TO WHAT ACTION IT SHOULD TAKE HEREUNDER, THE ESCROW AGENT
SHALL BE ENTITLED TO RETAIN THE ESCROW DEPOSIT OR HOLDBACK (OR SUCH PART THEREOF
AS IS THE SUBJECT OF SUCH DISAGREEMENT), AS THE CASE MAY BE, UNTIL THE ESCROW
AGENT SHALL HAVE RECEIVED (I) A WRITTEN FINAL DECISION OF THE ARBITRATOR
APPOINTED PURSUANT TO THIS SECTION 5 DIRECTING THE DELIVERY OF ALL OR SUCH PART
OF THE ESCROW DEPOSIT OR HOLDBACK OR (II) A WRITTEN AGREEMENT EXECUTED BY
PURCHASER AND SELLER ACTING JOINTLY DIRECTING DELIVERY OF THE ESCROW DEPOSIT AND
HOLDBACK OR SUCH PART THEREOF.  ANY WRITTEN DECISION REFERRED TO IN CLAUSE (I)
ABOVE SHALL BE ACCOMPANIED BY A CERTIFICATE OF A DULY AUTHORIZED REPRESENTATIVE
OF THE PRESENTING PARTY REASONABLY SATISFACTORY TO THE ESCROW AGENT TO THE
EFFECT THAT SAID WRITTEN DECISION IS THE DECISION OF THE ARBITRATOR AND IS
FINAL.  THE ESCROW AGENT SHALL ACT ON SUCH WRITTEN DECISION OF THE ARBITRATOR
WITHOUT FURTHER QUESTION.

 

ASSENT TO ARBITRATION PROVISION

 

NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”

 

5

--------------------------------------------------------------------------------


 

PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT
TO THIS ARBITRATION PROVISION IS VOLUNTARY.

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 

 

 

 

 

 

 

 

Seller’s Initials

 

Purchaser’s Initials

 

6.                                       Investment of the Escrow Deposit and
Holdback.

 

During the term of this Agreement, the Escrow Deposit (until Closing) and the
Holdback (from Closing until termination of this Agreement) shall be invested
and reinvested by the Escrow Agent, in the following investments “Approved
Investments”: (i) United States Treasury obligations, (ii) United States
Treasury-backed repurchase agreements issued by a major money center banking
institution reasonably acceptable to Seller and Purchaser, or (iii) such other
manner as may be reasonably agreed to by Seller and Purchaser.

 

7.                                       General Instructions.

 

To induce the Escrow Agent to act hereunder, it is further agreed by the
undersigned that:

 


(A)                                  THE ESCROW AGENT SHALL NOT BE UNDER ANY
DUTY TO GIVE THE FUNDS HELD BY IT HEREUNDER ANY GREATER DEGREE OF CARE THAN IT
GIVES ITS OWN SIMILAR PROPERTY AND SHALL NOT BE REQUIRED TO INVEST ANY FUNDS
HELD HEREUNDER EXCEPT AS DIRECTED IN THIS AGREEMENT.  FUNDS HELD HEREUNDER SHALL
BE INVESTED IN ACCORDANCE WITH SECTION 6.


 


(B)                                 THIS AGREEMENT EXPRESSLY SETS FORTH ALL THE
DUTIES OF THE ESCROW AGENT WITH RESPECT TO ANY AND ALL MATTERS PERTINENT
HERETO.  NO IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ INTO THIS AGREEMENT
AGAINST THE ESCROW AGENT.  THE ESCROW AGENT SHALL NOT BE BOUND BY THE PROVISIONS
OF ANY AGREEMENT AMONG THE OTHER PARTIES HERETO EXCEPT THIS AGREEMENT.


 


6

--------------------------------------------------------------------------------



 


(C)                                  THE ESCROW AGENT SHALL NOT BE LIABLE,
EXCEPT FOR ITS OWN BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND,
EXCEPT WITH RESPECT TO CLAIMS BASED UPON SUCH BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT THAT ARE SUCCESSFULLY ASSERTED AGAINST THE ESCROW AGENT, THE
OTHER PARTIES HERETO SHALL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS THE
ESCROW AGENT (AND ANY SUCCESSOR TO THE ESCROW AGENT) FROM AND AGAINST ANY AND
ALL LOSSES, LIABILITIES, CLAIMS, ACTIONS, DAMAGES AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, ARISING OUT OF AND IN CONNECTION
WITH THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING, THE ESCROW AGENT SHALL IN
NO EVENT BE LIABLE IN CONNECTION WITH ITS INVESTMENT OR REINVESTMENT OF ANY CASH
HELD BY IT HEREUNDER IN GOOD FAITH, IN ACCORDANCE WITH THE TERMS HEREOF,
INCLUDING WITHOUT LIMITATION ANY LIABILITY FOR ANY DELAYS (NOT RESULTING FROM
ITS OWN BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) IN THE INVESTMENT OR
REINVESTMENT OF THE ESCROW DEPOSIT OR HOLDBACK, OR ANY LOSS OF INTEREST INCIDENT
TO ANY SUCH DELAYS.  IN THE EVENT THAT PURCHASER OR SELLER IS REQUIRED TO
INDEMNIFY AND HOLD HARMLESS THE ESCROW AGENT PURSUANT TO THIS SECTION 7(C),
PURCHASER OR SELLER, AS THE CASE MAY BE, SHALL HAVE THE RIGHT TO SEEK
CONTRIBUTION FROM THE OTHER PARTIES HERETO (OTHER THAN THE ESCROW AGENT) FOR
AMOUNTS PAID OR PAYABLE IN RESPECT OF SUCH INDEMNITY TO THE EXTENT PERMITTED BY
LAW.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN NO EVENT
SHALL THE ESCROW AGENT BE LIABLE FOR SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR
DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN
IF THE ESCROW AGENT HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE
AND REGARDLESS OF THE FORM OF ACTION.  THE PARTIES HERETO ACKNOWLEDGE THAT THE
FOREGOING INDEMNITIES SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE ESCROW
AGENT OR THE TERMINATION OF THIS AGREEMENT.


 


(D)                                 THE ESCROW AGENT SHALL BE ENTITLED TO RELY
UPON ANY ORDER, JUDGMENT, AWARD, CERTIFICATION, DEMAND, NOTICE, INSTRUMENT OR
OTHER WRITING DELIVERED TO IT HEREUNDER WITHOUT BEING REQUIRED TO DETERMINE THE
AUTHENTICITY OR THE CORRECTNESS OF ANY FACT STATED THEREIN OR THE PROPRIETY OR
VALIDITY OF THE SERVICE THEREOF.  THE ESCROW AGENT MAY ACT IN RELIANCE UPON ANY
INSTRUMENT OR SIGNATURE BELIEVED BY IT TO BE GENUINE AND MAY ASSUME THAT ANY
PERSON PURPORTING TO GIVE NOTICE OR RECEIPT OR ADVICE OR MAKE ANY STATEMENT OR
EXECUTE ANY DOCUMENT IN CONNECTION WITH THE PROVISIONS HEREOF HAS BEEN DULY
AUTHORIZED TO DO SO.


 


(E)                                  THE ESCROW AGENT MAY ACT PURSUANT TO THE
ADVICE OF COUNSEL WITH RESPECT TO ANY MATTER RELATING TO THIS AGREEMENT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED IN GOOD FAITH IN ACCORDANCE
WITH SUCH ADVICE.


 


(F)                                    THE ESCROW AGENT DOES NOT HAVE ANY
INTEREST IN THE ESCROW DEPOSIT OR HOLDBACK BUT IS SERVING AS ESCROW HOLDER ONLY
AND HAVING ONLY POSSESSION THEREOF.  PURCHASER AND SELLER SHALL, JOINTLY AND
SEVERALLY, PAY OR REIMBURSE THE ESCROW AGENT UPON REQUEST FOR ANY TRANSFER TAXES
OR OTHER TAXES (OTHER


 


7

--------------------------------------------------------------------------------



 


THAN INCOME TAXES) RELATING TO THE ESCROW DEPOSIT AND HOLDBACK INCURRED IN
CONNECTION HEREWITH AND SHALL, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD
HARMLESS THE ESCROW AGENT FROM ANY AMOUNTS THAT IT IS OBLIGATED TO PAY IN THE
WAY OF SUCH TAXES.


 


(G)                                 CERTAIN TAX MATTERS


 


(I)                                     PURCHASER SHALL INCLUDE IN ITS TAXABLE
INCOME THE EARNINGS ON THE ESCROW DEPOSIT.  THE ESCROW AGENT SHALL FILE ANNUALLY
OR OTHERWISE AS REQUIRED BY APPLICABLE LAW ALL REQUIRED TAX INFORMATION REPORTS
OR FORMS (OR OTHER TAX RETURNS THAT MAY BE REQUIRED BY APPLICABLE LAW) REPORTING
SUCH EARNINGS AS BEING FOR PURCHASER’S TAX ACCOUNT.  SHOULD A CHANGE OR
CLARIFICATION OF APPLICABLE LAW REQUIRE THAT ALL OR PART OF SUCH EARNINGS (THE
“TAXABLE EARNINGS”) BE FOR THE ESCROW DEPOSIT TAX ACCOUNT, (X) ESCROW AGENT
SHALL FILE ALL TAX RETURNS AND PAY OUT OF SUCH TAXABLE EARNINGS ALL TAXES
REQUIRED BY APPLICABLE LAW WITH RESPECT TO SUCH TAXABLE EARNINGS AND (Y) TO THE
EXTENT THAT SUCH CHANGE OR CLARIFICATION IS RETROACTIVE, PURCHASER SHALL REPAY
TO THE ESCROW DEPOSIT, ALL AMOUNTS PREVIOUSLY DISTRIBUTED TO PURCHASER TO PAY
TAXES WITH RESPECT TO SUCH TAXABLE EARNINGS (EXCEPT TO THE EXTENT THAT PURCHASER
CANNOT AMEND ITS TAX RETURNS AND OBTAIN CORRESPONDING ADJUSTMENTS, INCLUDING
REFUNDS OF TAXES PAID FROM SUCH AMOUNTS, TO REFLECT SUCH CHANGE OR
CLARIFICATION; PROVIDED THAT PURCHASER SHALL DILIGENTLY ATTEMPT AND USE ALL
REASONABLE EFFORTS TO OBTAIN SUCH REFUND AND PROMPTLY REPAY SUCH AMOUNT).  ANY
PAYMENTS OF INCOME FROM THE ESCROW DEPOSIT SHALL BE SUBJECT TO WITHHOLDING
REGULATIONS THEN IN FORCE WITH RESPECT TO UNITED STATES TAXES.


 


(II)                                  SELLER SHALL INCLUDE IN ITS TAXABLE INCOME
THE EARNINGS ON THE HOLDBACK.  THE ESCROW AGENT SHALL FILE ANNUALLY OR OTHERWISE
AS REQUIRED BY APPLICABLE LAW ALL REQUIRED TAX INFORMATION REPORTS OR FORMS (OR
OTHER TAX RETURNS THAT MAY BE REQUIRED BY APPLICABLE LAW) REPORTING SUCH
EARNINGS AS BEING FOR SELLER’S TAX ACCOUNT.  SHOULD A CHANGE OR CLARIFICATION OF
APPLICABLE LAW REQUIRE THAT ALL OR PART OF THE TAXABLE EARNINGS BE FOR THE
HOLDBACK TAX ACCOUNT, (X) ESCROW AGENT SHALL FILE ALL TAX RETURNS AND PAY OUT OF
SUCH TAXABLE EARNINGS ALL TAXES REQUIRED BY APPLICABLE LAW WITH RESPECT TO SUCH
TAXABLE EARNINGS AND (Y) TO THE EXTENT THAT SUCH CHANGE OR CLARIFICATION IS
RETROACTIVE, SELLER SHALL REPAY TO THE HOLDBACK AMOUNT, ALL AMOUNTS PREVIOUSLY
DISTRIBUTED TO SELLER TO PAY TAXES WITH RESPECT TO SUCH TAXABLE EARNINGS (EXCEPT
TO THE EXTENT THAT SELLER CANNOT AMEND ITS TAX RETURNS AND OBTAIN CORRESPONDING
ADJUSTMENTS, INCLUDING REFUNDS OF TAXES PAID FROM SUCH AMOUNTS, TO REFLECT SUCH
CHANGE OR CLARIFICATION; PROVIDED THAT SELLER SHALL DILIGENTLY ATTEMPT AND USE
ALL REASONABLE EFFORTS TO OBTAIN SUCH REFUND AND PROMPTLY REPAY SUCH AMOUNT). 
ANY PAYMENTS OF INCOME FROM THE HOLDBACK SHALL BE SUBJECT TO WITHHOLDING
REGULATIONS THEN IN FORCE WITH RESPECT TO UNITED STATES TAXES.


 


(III)                               THE PARTIES HERETO WILL PROVIDE THE ESCROW
AGENT WITH APPROPRIATE W-9 FORMS FOR TAX IDENTIFICATION NUMBER CERTIFICATION. 
IT IS UNDERSTOOD THAT THE ESCROW AGENT SHALL BE RESPONSIBLE FOR INCOME REPORTING
ONLY WITH RESPECT TO INCOME EARNED ON INVESTMENT OF FUNDS WHICH ARE A PART OF
THE ESCROW DEPOSIT AND


 


8

--------------------------------------------------------------------------------



 


HOLDBACK, AND IS NOT RESPONSIBLE FOR ANY OTHER REPORTING.  THIS PARAGRAPH (G)
AND PARAGRAPHS (C) AND (F) OF THIS SECTION 7 SHALL SURVIVE NOTWITHSTANDING
TERMINATION OF THIS AGREEMENT OR THE RESIGNATION OF THE ESCROW AGENT.


 


(H)                                 THE ESCROW AGENT MAKES NO REPRESENTATION AS
TO THE VALIDITY, VALUE, GENUINENESS OR THE COLLECTIBILITY OF ANY SECURITY OR
OTHER DOCUMENTS OR INSTRUMENT HELD BY OR DELIVERED TO IT.


 


(I)                                     THE ESCROW AGENT SHALL NOT BE CALLED
UPON TO ADVISE ANY PARTY AS TO THE WISDOM OF SELLING OR RETAINING OR TAKING OR
REFRAINING FROM ANY ACTION WITH RESPECT TO ANY SECURITIES OR OTHER PROPERTY
DEPOSITED HEREUNDER.


 


(J)                                     THE ESCROW AGENT (AND ANY SUCCESSOR TO
THE ESCROW AGENT) MAY AT ANY TIME RESIGN AS SUCH BY DELIVERING THE ESCROW
DEPOSIT AND HOLDBACK AND ALL EARNINGS THEREON TO ANY SUCCESSOR TO THE ESCROW
AGENT JOINTLY DESIGNATED BY THE OTHER PARTIES HERETO IN WRITING, OR TO ANY COURT
OF COMPETENT JURISDICTION, WHEREUPON THE ESCROW AGENT SHALL BE DISCHARGED OF AND
FROM ANY AND ALL FURTHER OBLIGATIONS ARISING IN CONNECTION WITH THIS AGREEMENT. 
THE ESCROW AGENT SHALL PROMPTLY DELIVER WRITTEN NOTICE OF ITS RESIGNATION TO THE
OTHER PARTIES HERETO.  THE RESIGNATION OF THE ESCROW AGENT WILL TAKE EFFECT ON
THE EARLIER OF (I) THE APPOINTMENT OF A SUCCESSOR (INCLUDING A COURT OF
COMPETENT JURISDICTION) OR (II) THE DAY WHICH IS 30 DAYS AFTER THE DATE OF
DELIVERY OF ITS WRITTEN NOTICE OF RESIGNATION TO THE OTHER PARTIES HERETO.  IF
AT THAT TIME THE ESCROW AGENT HAS NOT RECEIVED A DESIGNATION OF A SUCCESSOR TO
THE ESCROW AGENT, THE ESCROW AGENT’S SOLE RESPONSIBILITY AFTER THAT TIME SHALL
BE TO SAFE-KEEP THE ESCROW DEPOSIT AND HOLDBACK UNTIL RECEIPT OF A DESIGNATION
OF SUCCESSOR TO THE ESCROW AGENT OR A JOINT WRITTEN DISPOSITION INSTRUCTION BY
THE OTHER PARTIES HERETO OR A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION.


 


(K)                                  THE DUTIES AND OBLIGATIONS OF THE ESCROW
AGENT ARE AS SET FORTH IN THIS AGREEMENT AND ARE PURELY MINISTERIAL IN NATURE. 
THE ESCROW AGENT SHALL HAVE NO RESPONSIBILITY FOR THE CONTENTS OF ANY WRITING OF
ANY ARBITRATOR OR THIRD PARTY CONTEMPLATED HEREIN AS A MEANS TO RESOLVE DISPUTES
AND MAY RELY WITHOUT ANY LIABILITY UPON THE CONTENTS THEREOF.


 


(L)                                     THE ESCROW AGENT SHALL BE REIMBURSED FOR
ALL REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE
ESCROW AGENT IN PERFORMANCE OF ITS DUTIES HEREUNDER (INCLUDING REASONABLE FEES,
EXPENSES AND DISBURSEMENTS OF ITS COUNSEL).  THE FEES AS INDICATED ON SCHEDULE 1
ATTACHED HERETO, COSTS AND EXPENSES OF THE ESCROW AGENT AND ITS COUNSEL SHALL BE
BORNE EQUALLY BY PURCHASER AND SELLER.  ANY FEES OR EXPENSES OF THE ESCROW AGENT
OR ITS COUNSEL WHICH ARE NOT PAID AS PROVIDED FOR HEREIN MAY BE TAKEN FROM ANY
PROPERTY HELD BY THE ESCROW AGENT HEREUNDER.


 


9

--------------------------------------------------------------------------------



 


 

8.                                       Choice of Law; Consent to Jurisdiction;
Compliance with Law.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of California without regard to the conflicts of law rules of such
state.

 

9.                                       Successors and Assigns.

 

This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their respective successors and permitted assigns, heirs,
administrators and representatives and shall not be enforceable by or inure to
the benefit of any third party except as provided in paragraph (j) of Section 7
with respect to a resignation by the Escrow Agent.  No Party may assign any of
its rights or obligations under this Agreement without the written consent of
the other Parties, except that (i) Seller may merge with UbiquiTel Operating
Company or UbiquiTel Leasing Company, so long as the surviving entity after such
transaction shall, by operation of law or by written agreement satisfactory to
Purchaser, assume all of Seller’s obligations under this Agreement and under any
agreement or other instrument executed by Seller in connection herewith, and
(ii) Purchaser may assign its rights and remedies hereunder to any bank or other
financial institution that has loaned funds or otherwise extended credit to
Purchaser (any such assignment shall not relieve Purchaser of its obligations
hereunder).

 

10.                                 Amendments; Entire Agreement.

 

This Agreement may only be modified by a writing signed by all of the Parties
hereto, and no waiver hereunder shall be effective unless in writing signed by
the Party to be charged.  This Agreement constitutes the entire agreement among
the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties related to the subject matter hereof. 
In the event of any inconsistency between this Agreement and the Purchase
Agreement, the Escrow Agreement shall govern.

 

11.                                 Notices.

 

All notices and other communications hereunder shall be validly given or made if
in writing, when delivered personally or by a nationally recognized courier
service, and all legal process with regard hereto shall be validly served when
served in accordance with applicable law, to or on the party to receive such
notice or other communication at the addresses set forth below, or at such other
address as any party hereto may from time to time advise the other parties
pursuant to this Subsection; Any notice shall be deemed to have been given as of
the date of delivery (whether accepted or refused) established by the courier
service’s or other service’s proof of delivery.

 

If to Purchaser:

 

GoldenState Towers, LLC
125 Ryan Industrial Court, Suite 109
San Ramon, CA 94583

 

10

--------------------------------------------------------------------------------


 

Facsimile:  925-837-9999
Attention:  John F. Ricci, Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Veronis Suhler Stevenson LLC
350 Park Avenue - 7th Floor
New York, New York 10022
Attention:  Mr. Jonathan D. Drucker

 

Friedman Kaplan Seiler & Adelman LLP
1633 Broadway
New York, New York 10019
Facsimile: 212-833-1250
Attention: Gregg S. Lerner, Esq.

 

to Seller:

 

VIA Wireless LLC
c/o UbiquiTel Inc.
One West Elm Street, Suite 400
Conshohocken, PA 19428

Attention: Mr. James J. Volk
Chief Financial Officer

 

 with a copy (which shall not constitute notice) to:

 

Patricia E. Knese, Esq. at the same address

 

to Escrow Agent:

 

Commonwealth Land Title Company.
525 Market, Suite 2320
San Francisco, California 94105
Attention: Ms. Linda Rae

 

12.                                 Execution.

 

Execution of this Agreement by the Escrow Agent will constitute its acceptance
of the terms hereof and will acknowledge its receipt of the Escrow Deposit.

 

13.                                 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, when taken together, shall constitute
one and the same instrument.  All signatures of the parties to this Agreement
may be transmitted by

 

11

--------------------------------------------------------------------------------


 

facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces and will be
binding upon such party.

 

14.                                 Security Procedure

 

In the event funds transfer instructions are given (other than in writing at the
time of execution of the Agreement), whether in writing, by telecopier or
otherwise, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or persons designated on
Schedule 2 hereto, and the Escrow Agent may rely upon the confirmations of
anyone purporting to be the person or persons so designated.  The persons and
telephone numbers for call-backs may be changed only in writing actually
received and acknowledged by the Escrow Agent.  The parties to this Agreement
acknowledge that such security procedure is commercially reasonable.

 

(Signature Page Follows)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

VIA WIRELESS LLC

 

 

 

 

 

By

 

 

 

Name:  Donald A. Harris

 

 

Title:  President and Chief Executive
Officer

 

 

 

 

 

 

 

GOLDENSTATE TOWERS, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Agreed to and accepted:

 

 

 

 

COMMONWEALTH LAND TITLE
COMPANY, AS ESCROW AGENT

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------